Judgment, Supreme Court, New York County (James Leff, J., at Sandoval hearing, jury trial and sentence), rendered May 15, 1987, which convicted defendant of burglary in the third degree, and sentenced *258defendant to 3 Vi to 7 years’ imprisonment, unanimously reversed, on the law, and the case is remanded for a new trial.
We agree with the People’s concession that the court erred in permitting the People to cross-examine the defendant concerning four prior convictions, all of which, as did the instant indictment, involve thefts from commercial vehicles. (People v Sandoval, 34 NY2d 371.) Nor can the error be deemed harmless, since defendant’s credibility was a central issue at trial. Concur—Murphy, P. J., Ross, Carro, Asch and Kassal, JJ.